Citation Nr: 1752030	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-42 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a skin disability, claimed as boils, psoriasis, and carcinoma on the nose.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as gastropathy and gastroesophageal reflux disorder (GERD).

4. Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for traumatic brain injury (TBI).  

6.  Entitlement to service connection for a disability of the right and left lower extremities, excluding service-connected bilateral knee disability, to include degenerative joint disease (DJD) of the right and left ankles.

7.  Entitlement to service connection for a disability of the right and left upper extremities, excluding service-connected left hand arthritis, but to include shoulder osteoarthritis and an elbow condition.

8.  Entitlement to an initial compensable rating for right index finger sprain.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963, with subsequent service in the Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2009, June 2010, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma,

In October 2009, the Veteran testified before a Decision Review Officer (DRO).  In February 2015, he testified before the undersigned Veterans Law Judge (VLJ).  Copies of the hearing transcript are of record and have been reviewed.  

The Board previously remanded these claims for additional development in May 2015.


FINDING OF FACT

In an August 2017 statement, the Veteran withdrew his claims for entitlement to service connection for a skin disability, entitlement to service connection for a deviated septum, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for a headache disability, entitlement to service connection for traumatic brain injury, entitlement to service connection for a disability of the right and left lower extremities, entitlement to service connection for a disability of the right and left upper extremities, and entitlement to an initial compensable rating for right index finger sprain.  


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeals for service connection for a skin disability, service connection for a deviated septum, service connection for a  gastrointestinal disability, service connection for a headache disability, service connection for traumatic brain injury, service connection for disability of the right and left lower extremities, service connection for disability of the right and left upper extremities, and entitlement to an initial compensable rating for right index finger sprain.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In the present case, in an August 2017 statement, the Veteran indicated that he was satisfied with the appeal and requested to withdraw the issues of entitlement to service connection a skin disability, entitlement to service connection for a deviated septum, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for a headache disability, entitlement to service connection for traumatic brain injury, entitlement to service connection for a disability of the right and left lower extremities, entitlement to service connection for a disability of the right and left upper extremities, and entitlement to an initial compensable rating for right index finger sprain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The claim of entitlement to service connection for a skin disability is dismissed.

The claim of entitlement to service connection for a deviated septum is dismissed.

The claim of entitlement to service connection for a gastrointestinal disability is dismissed.

The claim of entitlement to service connection for a headache disability is dismissed.

The claim of entitlement to service connection for traumatic brain injury is dismissed.  

The claim of entitlement to service connection for entitlement to service connection for a disability of the right and left lower extremities is dismissed.

The claim of entitlement to service connection for a disability of the right and left upper extremities is dismissed.

The claim of entitlement to an initial compensable rating for right index finger sprain is dismissed.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


